Title: From John Adams to Robert Smith, 28 December 1807
From: Adams, John
To: Smith, Robert



Sir
Quincy December 28. 1807

I have received with pleasure, the letter you did me the honor to write me, on the fifteenth of this month: and pray you to accept my thanks for the impression of a medal, presented to the late Commodore Edward Preble in pursuance of the resolution of Congress of the third of March, one thousand eight hundred and five. This medal, in honor of the Commodore and in commemoration of a Splendid Event in the early History of our Naval Exertions, becomes more interesting by the unfortunate loss of that brave and able officer. The Design is ingenious and the execution respectable. The Portrait is an exact resemblance: and the Reverse will light up the fires of Ambition in the breast of every American Seaman. May they become a flame of Glory that Shall Shine more and more untill the perfect day. I have the Honor / to be, with much Esteem, Sir your most obedient / and humble Servant

J. Adams